Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1-13 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
memory adapted to store, 
sequence tagging classifier configured to, 
data access module adapted to access, 
sequence learning module adapted to receive, 
output adapted to transmit in claims 1-13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, memory adapted to store, data access module adapted to access, sequence learning module adapted to receive, "sequence tagging classifier"  and output are not clearly defined with specified structure. The specification is devoid of adequate structure to perform the claimed functions.
Regarding Claim 6, the “room model” has no clear closed end definition and is not a term of art other than in a acoustic wave environment.  It has been interpreted as a general method prediction.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US 2012/0191757) in view of Dolan (US 2016/0063993).
Gross discloses:
1. A computer-implemented system for detecting an outcome of a legal case, the system comprising:
a computing device having a processor in electrical communication with a memory, the memory adapted to store data and instructions for executing by the processor (predicting system, Fig. 5 or “As the personnel 114 (or an automated artificial intelligence agent) review and process submission 107, a variety of events (122, 124) are generated by event logic processor 120, which can be in the form of a combination of computer hardware and software control modules”, 0049; “Processing and Prediction Logic 190 includes routines for performing additional analytical operations on the content and substance of the submission and user queries”, 0058); 
a outcome detection engine operating on the computing device and comprising (predicting legal events, “permit users to predict the outcome of legal events”, 0058; “receive alerts for ongoing (and new) cases in accordance with predefined criteria; [0044] 9) estimate, project and predict the timing and outcome of both micro and macro events.”, 0043-0044):
a data access module adapted to access a first set of docket entry data (e.g. submission, patent, legal data, Fig. 5) stored in either the memory or a database (e.g., 515, Fig. 5), the first set of docket entry data (e.g., submission, 0048) including a set of docket entries and a corresponding set of identified dispositive outcomes in a legal case or an issue disposed of in a legal case (predicting legal events, “permit users to predict the outcome of legal events”, 0058);
a sequence tagging classifier (manually or by machine classifying legal documents/submission, “The submission 107 is then processed by order/processing support logic 112, which again can be a combination of human and/or machine handlers. In some environments the submission may be examined manually by personnel 114, and classified by them in accordance with rules 116 and/or procedures 118 to put into an electronic docket (not shown) for later uptake by other such personnel”, 0048); and
	at least one machine sequence learning module adapted to receive the first set of docket entry data and, based on the received first set of docket entry data, train the sequence tagging classifier (Gross fails to particularly specify training a classifier but uses training in the prediction see e.g., “At step 420 the user can invoke the prediction engine to process the aforementioned input variable, and, using the comparables noted above, combined with simple Bayesian logic, Hidden Markov Modelling or other known technique generate one of any number of desired prediction results”, 0145 and human/machine classifying “The submission 107 is then processed by order/processing support logic 112, which again can be a combination of human and/or machine handlers. In some environments the submission may be examined manually by personnel 114, and classified by them in accordance with rules 116 and/or procedures 118 to put into an electronic docket (not shown) for later uptake by other such personnel.”, 0048; see Doylan below);
	wherein upon training the sequence tagging classifier is configured to be executed by the processor against a second set of docket entry data (using a plurality of data to train/classify data and/or results, “The analysis and data stored for each target may take into consideration any number of target specific factors”, 0067-0087, see Doylan), the second set of docket entry data (reads on any of the secondary data used in predicting) being associated with at least one subject docket other than the at least one existing docket, the second set of docket entry data having an associated set of parties (e.g., examiners, inventors, assignees, 0067-0087) , the trained sequence tagging classifier adapted to process docket entries from the second set of docket entry data associated with each party in the set of parties to determine a dispositive outcome attribute associated with at least one party from the set of parties (predicting legal events, “permit users to predict the outcome of legal events”, 0058; “receive alerts for ongoing (and new) cases in accordance with predefined criteria; [0044] 9) estimate, project and predict the timing and outcome of both micro and macro events.”, 0043-0044); and 
an output adapted to transmit a signal related to the determined dispositive outcome attribute associated with the at least one party (“The user can then specify or configure their requirements for delivery of the alerts at step 810”, 0201; “ user can specify alert parameters, including particular types of alerts and/or thresholds 825 that they wish to impose to filter the set of new potential events.”, 0202).
Gross fails to particularly call for using machine learning to train a classifier.
Doylan teaches using machine learning to train a classifier/classifier model (“various exemplary processes for training a machine-learned facet model and an optional machine-learned sentiment model”, 0013; “For example, in various implementations, a model training module 200 trains the machine-learned facet model 105 and/or the machine-learned sentiment model 115 from various combinations of labelled training data 210”, 0044;
“the Facet Recommender generates facet and optional sentiment models based on machine-learned named entity recognition models (NER) or any of a wide range of other machine-learning techniques. For example, NER-based models are generally learned through a training process that adapts chunking techniques combined with classification processes to learn the facet and/or sentiment models from training data.”, 0072; “ the Facet Recommender uses other machine-learning and classification techniques, including, but not limited to, the use of Semi-Markov Conditional Random Field (CRF) based techniques to learn facet models from the training data”, 0073; “the Facet Recommender adapt models, including but not limited to, phrase-level Hidden Markov Model (HMM) based word alignment models for translation-based purposes”, 0118).
It would have been obvious to combine the references before the effective filing date because they are in the field of endeavor and there are a plurality of methods to train a classifier model because Gross discloses classifying legal documents either manually or by machine (Gross: “The submission 107 is then processed by order/processing support logic 112, which again can be a combination of human and/or machine handlers. In some environments the submission may be examined manually by personnel 114, and classified by them in accordance with rules 116 and/or procedures 118 to put into an electronic docket (not shown) for later uptake by other such personnel”, 0048) and it is well-known to train machine based classifier models for the purpose of performing e.g., unsupervised or semi-supervised classifying using known trained data.

2. The system of claim 1, wherein the at least one machine sequence learning module is adapted to train the sequence tagging classifier using at least one of a Hidden Markov Model (HMM) and a Conditional Random Field (CRF) model (Gross discloses HMM is well-known, At step 420 the user can invoke the prediction engine to process the aforementioned input variable, and, using the comparables noted above, combined with simple Bayesian logic, Hidden Markov Modelling or other known technique generate one of any number of desired prediction results”, 0145 but does not clearly disclose HMM or CRF being used for training the classifier).
	Doylan teaches (“the Facet Recommender generates facet and optional sentiment models based on machine-learned named entity recognition models (NER) or any of a wide range of other machine-learning techniques. For example, NER-based models are generally learned through a training process that adapts chunking techniques combined with classification processes to learn the facet and/or sentiment models from training data.”, 0072; “ the Facet Recommender uses other machine-learning and classification techniques, including, but not limited to, the use of Semi-Markov Conditional Random Field (CRF) based techniques to learn facet models from the training data”, 0073; “the Facet Recommender adapt models, including but not limited to, phrase-level Hidden Markov Model (HMM) based word alignment models for translation-based purposes”, 0118).
	It would have been obvious to combine the references before the effective filing date because they are in the field of endeavor and there are a plurality of methods to train classifier models; selecting one algorithm one over another is simply design choice (Doylan: “phrase-level Hidden Markov Model (HMM) based word alignment models for translation-based purposes.”, 0118; “Unlike regular Markov CRF based models, semi-Markov CRF based models can measure properties of segments, rather than individual words, thereby enabling the use of unsupervised phrase representations to improve NER performance”, 0100).

3. The system of claim 2, wherein the at least one machine sequence learning module
receives and uses annotated data for training the at least one of a Hidden Markov Model (HMM) and a Conditional Random Field (CRF) model to detect a dispositive outcome associated with a docket entry. (Gross discloses HMM is well-known, At step 420 the user can invoke the prediction engine to process the aforementioned input variable, and, using the comparables noted above, combined with simple Bayesian logic, Hidden Markov Modelling or other known technique generate one of any number of desired prediction results”, 0145 but does not clearly disclose HMM or CRF being used for training the classifier) but
Doylan teaches using machine learning to train a classifier (“various exemplary processes for training a machine-learned facet model and an optional machine-learned sentiment model”, 0013; “For example, in various implementations, a model training module 200 trains the machine-learned facet model 105 and/or the machine-learned sentiment model 115 from various combinations of labelled training data 210”, 0044;
“the Facet Recommender generates facet and optional sentiment models based on machine-learned named entity recognition models (NER) or any of a wide range of other machine-learning techniques. For example, NER-based models are generally learned through a training process that adapts chunking techniques combined with classification processes to learn the facet and/or sentiment models from training data.”, 0072; “ the Facet Recommender uses other machine-learning and classification techniques, including, but not limited to, the use of Semi-Markov Conditional Random Field (CRF) based techniques to learn facet models from the training data”, 0073; “the Facet Recommender adapt models, including but not limited to, phrase-level Hidden Markov Model (HMM) based word alignment models for translation-based purposes”, 0118).

4. The system of claim 3, wherein the machine sequence learning module is adapted to derive a set of features are derived from n-grams of text from the first set of docket entry data. Gross discloses natural language processing but not specifically n-grams (“Catalog and natural language (NL) logic 170 and Monitoring Logic 180 are responsible for collecting and analyzing documents and other associated metadata associated with the submissions 107.”, 0056; “The data is preferably text-indexed as well to allow for ease of review and querying.”, 0064; “Natural language processing of documents to identify similarities and differences is well-known, and any number of suitable techniques could be employed herein”, 0163).
Boylan teaches n-grams, (“ For example, such data includes, but is not limited to, automatically clustered sentiment-bearing content, spectral embeddings learned from the clusters, automatic or hand annotated or labelled clusters to identify words for facets and for optional neutral, positive, or negative sentiment vocabulary, various features such as capitalization features, character n-grams, relative positions of words or characters appearing in a span or segment of sentiment-bearing content, etc.”, 0044, 0089;
“ The language-based n-gram clusters are then optionally annotated (either manually or via various machine-learning based techniques) to identify words for facets and neutral, positive, or negative vocabulary for the sentiment to generate the training data set.”, 0094).
It would have been obvious to combine the references before the effective filing date because they are in the field of endeavor and there are a plurality of methods to train language/classifier models when processing text, documents, natural language for the purpose of making the text/OCR data annotated and/or searchable.

5. The system of claim 1, wherein the Outcome Detection Engine is adapted to determine a dispositive outcome attribute associated with at least one party from the set of parties (predicting legal events, see e.g., “permit users to predict the outcome of legal events”, 0058; “receive alerts for ongoing (and new) cases in accordance with predefined criteria; [0044] 9) estimate, project and predict the timing and outcome of both micro and macro events.”, 0043-0044).

6. The system of claim 1, wherein the trained sequence tagging classifier is adapted to process docket entries from the second set of docket entry data associated with each party (e.g., Gross: “results being stored in a reference target/case database 230, which, as alluded to above, may be part of databases 142. The analysis and data stored for each target may take into consideration any number of target specific factors 218, including: [0068] identity of requester [0069] identity of patent owner [0070] inventor name/patent number [0071] representative filing request [0072] representative responding to request ”, 0067-0087) in the set of parties using the “room model” to determine dispositive outcome attributes (“room model” is not further defined and reads on predicting system, Fig. 5 or “As the personnel 114 (or an automated artificial intelligence agent) review and process submission 107, a variety of events (122, 124) are generated by event logic processor 120, which can be in the form of a combination of computer hardware and software control modules”, 0049; “Processing and Prediction Logic 190 includes routines for performing additional analytical operations on the content and substance of the submission and user queries”, 0058; predicting legal events, “permit users to predict the outcome of legal events”, 0058; “receive alerts for ongoing (and new) cases in accordance with predefined criteria; [0044] 9) estimate, project and predict the timing and outcome of both micro and macro events.”, 0043-0044).

8. The system of claim 1, wherein the Outcome Detection Engine is further adapted to apply a conditional random field (CRF) to implement the sequence tagging classifier. (Gross discloses HMM is well-known, At step 420 the user can invoke the prediction engine to process the aforementioned input variable, and, using the comparables noted above, combined with simple Bayesian logic, Hidden Markov Modelling or other known technique generate one of any number of desired prediction results”, 0145 but does not clearly disclose HMM or CRF being used for training the classifier) but

Doylan teaches using machine learning to train a classifier (“various exemplary processes for training a machine-learned facet model and an optional machine-learned sentiment model”, 0013; “For example, in various implementations, a model training module 200 trains the machine-learned facet model 105 and/or the machine-learned sentiment model 115 from various combinations of labelled training data 210”, 0044;
“the Facet Recommender generates facet and optional sentiment models based on machine-learned named entity recognition models (NER) or any of a wide range of other machine-learning techniques. For example, NER-based models are generally learned through a training process that adapts chunking techniques combined with classification processes to learn the facet and/or sentiment models from training data.”, 0072; “ the Facet Recommender uses other machine-learning and classification techniques, including, but not limited to, the use of Semi-Markov Conditional Random Field (CRF) based techniques to learn facet models from the training data”, 0073; “the Facet Recommender adapt models, including but not limited to, phrase-level Hidden Markov Model (HMM) based word alignment models for translation-based purposes”, 0118).

9. The system of claim 1, wherein the sequence tagging classifier comprises one or more of the following components: a masker, featurization, classification (manually or by machine classifying legal documents/submission, Gross: “The submission 107 is then processed by order/processing support logic 112, which again can be a combination of human and/or machine handlers. In some environments the submission may be examined manually by personnel 114, and classified by them in accordance with rules 116 and/or procedures 118 to put into an electronic docket (not shown) for later uptake by other such personnel”, 0048), and interparty inference.

10. The system of claim 1, wherein the first set of docket entry data includes a set of docket entries for each party (“results being stored in a reference target/case database 230, which, as alluded to above, may be part of databases 142. The analysis and data stored for each target may take into consideration any number of target specific factors 218, including: [0068] identity of requester [0069] identity of patent owner [0070] inventor name/patent number [0071] representative filing request [0072] representative responding to request ”, 0067-0087) for which the docket entries represent a dispositive outcome in a legal case or an issue disposed of in a legal case (predicting legal events, “permit users to predict the outcome of legal events”, 0058; “receive alerts for ongoing (and new) cases in accordance with predefined criteria; [0044] 9) estimate, project and predict the timing and outcome of both micro and macro events.”, 0043-0044).

11. The system of claim 1, wherein the docket entries of the first set of docket entries are annotated Gross discloses natural language processing but not specifically n-grams (“Catalog and natural language (NL) logic 170 and Monitoring Logic 180 are responsible for collecting and analyzing documents and other associated metadata associated with the submissions 107.”, 0056; “The data is preferably text-indexed as well to allow for ease of review and querying.”, 0064; “Natural language processing of documents to identify similarities and differences is well-known, and any number of suitable techniques could be employed herein”, 0163) but
Boylan teaches annotated entries  (“ For example, such data includes, but is not limited to, automatically clustered sentiment-bearing content, spectral embeddings learned from the clusters, automatic or hand annotated or labelled clusters to identify words for facets and for optional neutral, positive, or negative sentiment vocabulary, various features such as capitalization features, character n-grams, relative positions of words or characters appearing in a span or segment of sentiment-bearing content, etc.”, 0044, 0089;
“ The language-based n-gram clusters are then optionally annotated (either manually or via various machine-learning based techniques) to identify words for facets and neutral, positive, or negative vocabulary for the sentiment to generate the training data set.”, 0094).
It would have been obvious to combine the references before the effective filing date because they are in the field of endeavor and there are a plurality of methods to train language/classifier models when processing text, documents, natural language for the purpose of making the text/OCR data annotated and/or searchable.

12. The system of claim 1, wherein the sequence tagging classifier is further adapted to determine whether any party from the set of parties has been removed, terminated, withdrawn, or otherwise the subject of a dispositive action in the legal case or an issue resolved in the legal case and generate a signal representative of the nature of the dispositive outcome (reads on monitoring the status of the cases for any changes, Gross: e.g., predicting legal events, “permit users to predict the outcome of legal events”, 0058; “receive alerts for ongoing (and new) cases in accordance with predefined criteria; [0044] 9) estimate, project and predict the timing and outcome of both micro and macro events.”, 0043-0044).

13. The system of claim 1 further comprising a docket resolution time detection module adapted to determine, based on data from the first set of docket entry data, time parameters representing the amount of time from a docket open data or a party (predicting when legal events transpire, “permit users to predict the outcome of legal events”, 0058; “receive alerts for ongoing (and new) cases in accordance with predefined criteria; [0044] 9) estimate, project and predict the timing and outcome of both micro and macro events.”, 0043-0044; “results being stored in a reference target/case database 230, which, as alluded to above, may be part of databases 142. The analysis and data stored for each target may take into consideration any number of target specific factors 218, including: [0068] identity of requester [0069] identity of patent owner [0070] inventor name/patent number [0071] representative filing request [0072] representative responding to request ”, 0067-0087).

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gross and Doylan combined with Mutschler (US 2016/0267157).
7. The system of claim 1, wherein the Outcome Detection Engine is adapted to rapidly process large amounts of docket data via an Apache SPARK implementation.
M(“The in-memory data processor computing system (like Apache Spark) can be optimized for processing large scale time series data for analytics. Specifically, the in-memory data processor computing system can implement logic related to prognostication (use cases related to short- and long-term trends for selected source data measurement), introspection (use cases related to correlating source data measurements over a period of time), prediction (use cases related to developing machine learning) and diagnosis (Use cases related to identifying measurements that might indicate the cause of events like component failures). Predictive analytics can be based on Machine Learning techniques.”, 0065).
It would have been obvious to combine the references before the effective filing date because they are in the field of endeavor and there are a plurality of methods to use a database or memory such as SPARK to train language/classifier models when processing text, documents, natural language for the purpose of making the text/OCR data annotated and/or searchable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alexander (US 2014/0058983) teaches training and classifying data (“The present invention relates generally to a method and system for training and classifying data, and more particularly to building and training an annotated data model and using the annotated model to classify data”, 0001) and HMM and CRF (“More recently developed learning methods treat data as sequences. These include hidden Markov models (HMMs) and conditional random fields (CRFs). Such methods typically focus on extracting information out of a sequence rather than classifying the sequence as a whole. Variations on these techniques (e.g. hidden CRFs) exist for classifying sequences. Some common non-sequential classification methods are equivalent to extremely simple HMM or CRF models. Typical application of these methods as a classifier is in image classification, although it can also be used to classify other types of data.”, 0006).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123